                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD JOHNSON,                                   Case No. 18-cv-00583-SVK
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9              v.                                        DENYING IN PART PLAINTIFF’S
                                                                                            MOTION FOR ATTORNEY’S FEES
                                  10     DANIEL CASTAGNOLA,                                 AND COSTS
                                  11                    Defendant.                          Re: Dkt. Nos. 34, 36, 37
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Plaintiff Richard Johnson’s motion for attorney’s fees and costs.
                                  14   ECF 34. After prevailing on summary judgment, Plaintiff moved for $11,410 in attorney’s fees
                                  15   and $149.25 in costs. ECF 34 at 6. Plaintiff’s motion asserts that his counsel spent 39.1 hours on
                                  16   the case and provides a list of completed tasks without detailing how much time counsel spent on
                                  17   each task. Id. at 3-6. Defendant Daniel Castagnola opposes Plaintiff’s motion based on Plaintiff’s
                                  18   failure to provide hourly allocations for each task. ECF 36. In response, Plaintiff’s reply provides
                                  19   a time allocation for each type of task and a revised attorney’s fees request of $12,425. ECF 37 at
                                  20   2-6.
                                  21           Pursuant to Civil Local Rule 7-1(b), the Court finds this matter suitable for disposition
                                  22   without oral argument and vacates the March 12, 2019 hearing. As explained below, the Court
                                  23   GRANTS IN PART AND DENIES IN PART Plaintiff’s motion for attorney’s fees and costs.
                                  24      I.      PROCEDURAL BACKGROUND
                                  25           Defendant owns Castagnola Café & Deli in Capitola, California. ECF 23-1 at 2. Plaintiff,
                                  26   who uses a wheelchair and qualifies as a disabled individual, visited the café on May 30, 2017. Id.
                                  27   During that visit, Plaintiff encountered a number of unlawful barriers. Id. at 2–4. Based on this
                                  28   experience, Plaintiff filed a complaint on January 26, 2018, alleging claims under the Americans
                                   1   with Disabilities Act (“ADA”) and the Unruh Civil Rights Act (“Unruh Act”). See ECF 1.

                                   2            On October 22, 2018, Plaintiff filed a motion for summary judgment based on facts

                                   3   deemed admitted by Defendant’s failure to timely respond to Plaintiff’s requests for admission.

                                   4   ECF 23. When Defendant failed to file an opposition to the motion for summary judgment by the

                                   5   November 5, 2018 deadline, the Court issued an order directing Defendant to show cause why the

                                   6   Court should not enter summary judgment against him. ECF 27. Both Parties responded to the

                                   7   Court’s order to show cause. ECF 29; ECF 30; ECF 31. Defendant stated that he did not oppose

                                   8   Plaintiff’s motion for summary judgment provided that Plaintiff’s statutory damages are limited to

                                   9   $4,000. ECF 30 at 1. Because Defendant did not oppose Plaintiff’s motion for summary

                                  10   judgment, the Court granted Plaintiff’s unopposed motion for summary judgment and awarded

                                  11   Plaintiff $4,000 in statutory damages. ECF 32. The Court further ordered the Parties to meet and

                                  12   confer regarding the amount of attorney’s fees and costs to be awarded and instructed Plaintiff to
Northern District of California
 United States District Court




                                  13   file a motion for fees and costs if no agreement was reached. Id.

                                  14      II.      LEGAL BACKGROUND

                                  15            Under the ADA, “the court or agency, in its discretion, may allow the prevailing party. . . a

                                  16   reasonable attorney’s fee, including litigation expenses, and costs.” 42 U.S.C. § 12205; see also

                                  17   Jankey v. Poop Deck, 537 F.3d 1122, 1129–30 (9th Cir. 2008) (“A prevailing plaintiff under the

                                  18   ADA ‘should ordinarily recover an attorney’s fee unless special circumstances would render such

                                  19   an award unjust.’”). California Civil Code § 52 also provides for “any attorney’s fees that may be

                                  20   determined by the court” when a defendant discriminates against an individual in violation of the

                                  21   Unruh Act. Cal. Civ. Code § 52(a).

                                  22            The Court calculates attorney’s fees according to “the ‘loadstar’ method.” Camacho v.

                                  23   Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008) (citation omitted). This requires the Court

                                  24   to calculate fees by starting with “the number of hours reasonably expended on the litigation

                                  25   multiplied by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). To

                                  26   determine the reasonableness of an attorney’s rate, “the established standard . . . is the ‘rate

                                  27   prevailing in the community for similar work performed by attorneys of comparable skill,

                                  28   experience, and reputation.’” Camacho, 523 F.3d at 979 (citation omitted). And to determine the
                                                                                          2
                                   1   number of hours for which to award fees, the court must “exclude . . . hours that were not

                                   2   ‘reasonably expended.’” Hensley, 461 U.S. at 434 (quoting S.Rep. No. 94–1011, p. 6 (1976)).

                                   3   For example, the Court may reduce hours if it “reasonably concludes that preparation of a motion

                                   4   ‘demanded little of counsel’s time.’” Welch v. Metro. Life Ins. Co., 480 F.3d 942, 950 (9th Cir.

                                   5   2007) (citation omitted). The party seeking fees bears the burden of providing documentation to

                                   6   demonstrate the reasonableness of the hours spent on the litigation. Hensley, 461 U.S. at 433.

                                   7   Specifically, the party must “submit evidence supporting the hours worked and rates claimed,” and

                                   8   “[w]here the documentation of hours is inadequate, the district court may reduce the award

                                   9   accordingly.” Id.

                                  10      III.      ANALYSIS

                                  11             Plaintiff seeks attorney’s fees for 42.0 hours of work at rate of $350 an hour for a total of

                                  12   $14,700. ECF 37 at 6. Plaintiff notes that the Court should deduct $2,275 from this total to
Northern District of California
 United States District Court




                                  13   account for money that was ordered to be paid to Plaintiff’s counsel by Defendant’s counsel as

                                  14   part of a previous order to show cause. Id. That brings the total requested fess to $12,425. Id.

                                  15             Plaintiff asserts that $350 per an hour is a reasonable rate for his attorney Monica Castillo.

                                  16   ECF 34 at 6. Plaintiff supports this rate by noting that Castillo works in the San Francisco Bay

                                  17   Area and has twenty years of litigation experience. Id. Defendant does not oppose Plaintiff’s

                                  18   requested rate. ECF 36. Further, the Court finds that other judges have awarded fees based on

                                  19   similar rates in this District. See e.g. Shaw v. Five M, LLC, No. 16-CV-03955-BLF, 2017 WL

                                  20   747465, at *5 (N.D. Cal. Feb. 27, 2017) (approving a $450 hourly rate in an ADA case).

                                  21   Accordingly, the Court finds that Plaintiff’s requested rate of $350 is reasonable.

                                  22             Plaintiff’s motion asserts that Castillo spent 39.1 hours on the case. ECF 34 at 3.

                                  23   Although Plaintiff’s motion provides a list of tasks that Castillo completed, Plaintiff’s motion fails

                                  24   to provide the dates that Castillo completed those tasks or a breakdown of the time spent on each

                                  25   task. Id. at 3-6. Defendant’s opposition points out this lack of detail and argues that without such

                                  26   “information it is impossible to determine whether the time spent on those ‘tasks’ [was]

                                  27   reasonable or excessive.” ECF 36 at 1. Plaintiff’s reply responds by providing a chart with a list

                                  28   of tasks, the time spent on each task and the date(s) that Castillo performed each task. ECF 37 at
                                                                                            3
                                   1   3-6.

                                   2          As a threshold matter, Plaintiff’s failure to set forth details regarding the dates and time

                                   3   allocations for Castillo’s tasks prevented Defendant from meaningfully analyzing and opposing

                                   4   Plaintiff’s motion. Indeed, even Plaintiff’s reply brief provides an inadequate level of detail.

                                   5   Plaintiff includes multiple tasks and multiple dates for a single time entry. Id. For example,

                                   6   Plaintiff claims 2.7 hours for (1) reviewing the Mediator’s report regarding ADR violations, (2)

                                   7   reviewing the Court’s order to show cause, (3) preparing a response to the order show cause, (3)

                                   8   attending two hearings and (4) reviewing the Court’s orders on September 7th, 18th and 19th;

                                   9   October 9th and 17th; November 12th, 19th and 28th and December 20th. Id. at 4. Plaintiff’s lack

                                  10   of detail inhibits the Court’s ability to analyzing the reasonableness of the time spent on each task.

                                  11   The Court also finds that some of Plaintiff’s time entries seek to recover for unreasonable tasks or

                                  12   an excessive amount of time spent on a task. The Court therefore reduces the hours for which
Northern District of California
 United States District Court




                                  13   Plaintiff may recover according to the chart below. See Fischer v. SJB-P.D. Inc., 214 F.3d 1115,

                                  14   1121 (9th Cir. 2000) (noting that if the moving party fails to provide sufficiently detailed billing

                                  15   records, the district court may “simply reduce[] the fee to a reasonable amount”).

                                  16
                                                    Task(s)                 Hours    Hours                  Reasoning
                                  17                                       Claimed Approved
                                  18    Prepared a request for entry of    0.3     0.0      Plaintiff never filed a request for entry
                                        default                                             of default in this case. Plaintiff also
                                  19                                                        failed to file an executed summons, so
                                                                                            the Court cannot determine if
                                  20                                                        preparation of a request for entry of
                                                                                            default would have been appropriate.
                                  21
                                                                                            Accordingly, Plaintiff’s requested time
                                  22                                                        is unreasonable and excessive.
                                        Engaged in several telephone       0.8     0.0      Plaintiff never filed a request for entry
                                  23    calls to Defendant (prior to his                    of default in this case, so no pending
                                        representation) regarding the                       default request existed to confer with
                                  24    pending default request                             Defendant about. Accordingly,
                                  25                                                        Plaintiff’s requested time is
                                                                                            unreasonable and excessive.
                                  26
                                  27

                                  28
                                                                                         4
                                                   Task(s)              Hours    Hours                   Reasoning
                                   1                                   Claimed Approved
                                   2   Negotiated with Defendant’s     0.2     0.0      Plaintiff’s first and only visit to
                                       counsel regarding injunctive                     Defendant’s café was May 30, 2017.
                                   3   relief                                           ECF 23-1 at 1. Accordingly, billing
                                                                                        for negotiations in April 2017, one
                                   4                                                    month prior to Plaintiff’s visit, is
                                                                                        unreasonable.
                                   5
                                       Prepared for and attended an    4.2     2.0      Given the straight forward nature of
                                   6   unsuccessful mediation                           the case, the Court finds that time spent
                                                                                        preparing for meditation and attending
                                   7                                                    the mediation is excessive, especially
                                                                                        because Defendant did not attend the
                                   8                                                    mediation (ECF 34-1 at ¶ 8). The
                                   9                                                    Court has to estimate how much time
                                                                                        Plaintiff spent for each task because
                                  10                                                    Plaintiff fails to provide such detail in
                                                                                        his motion.
                                  11   Propounded form                 3.3     1.0      Plaintiff attached his requests for
                                       interrogatories, requests for                    admission to his motion for summary
                                  12
Northern District of California




                                       documents and requests for                       judgment. ECF 23-2. Such requests
 United States District Court




                                  13   admissions                                       are approximately one and a half pages
                                                                                        and could have been drafted efficiently
                                  14                                                    given the straight forward nature of the
                                                                                        case, counsel’s experience and the
                                  15                                                    number of ADA cases that Plaintiff has
                                                                                        brought. Further, Plaintiff’s motion for
                                  16
                                                                                        summary judgment relies only on his
                                  17                                                    requests for admission, so it is unclear
                                                                                        if Plaintiff’s interrogatories or
                                  18                                                    document requests were necessary.
                                                                                        See ECF 23-1. Accordingly, Plaintiff’s
                                  19                                                    requested time is unreasonable and
                                                                                        excessive.
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    5
                                                  Task(s)              Hours    Hours                  Reasoning
                                   1                                  Claimed Approved
                                   2   Review Mediator’s report re    2.7     1.0      Plaintiff’s task description indicates
                                       ADR violations; review                          that the Court’s order to show cause
                                   3   Court’s OSC to M. Welch;                        regarding ADR violations was directed
                                       prepared a response to an                       to Defendant’s counsel. ECF 37 at 4.
                                   4   OSC, reviewed Defendant’s                       Accordingly, Plaintiff’s counsel’s time
                                       counsel’s response to OSC,                      spent responding that order to show
                                   5
                                       attended two hearings                           cause is unreasonable. The Court must
                                   6   regarding OSC issued to                         estimate how much time Plaintiff spent
                                       Defendant’s counsel and                         on the order to show cause response
                                   7   reviewed the Court’s orders                     because Plaintiff fails to provide such
                                                                                       detail in his motion. Similarly, the
                                   8                                                   Court has no way to evaluate the time
                                                                                       Plaintiff’s counsel incurred regarding
                                   9
                                                                                       the hearings because Plaintiff failed to
                                  10                                                   provide such details.
                                       Reviewed Court’s order to      0.6     0.1      The Court’s order to show cause
                                  11   show cause regarding                            regarding Plaintiff’s motion for
                                       Plaintiff’s motion for                          summary judgment was directed to
                                  12   summary judgment and                            Defendant and did not request a
Northern District of California
 United States District Court




                                  13   prepared a response to the                      response from Plaintiff. Accordingly,
                                       order to show cause                             Plaintiff’s counsel’s time spent
                                  14                                                   responding the order to show cause is
                                                                                       unreasonable. The Court must
                                  15                                                   estimate how much time Plaintiff spent
                                                                                       on the order to show cause response
                                  16                                                   because Plaintiff fails to provide such
                                  17                                                   detail in his motion.
                                       Correspondence with            8.0     1.5      Based on the lack of detail in
                                  18   Defendant’s counsel re                          Plaintiff’s motion and the role
                                       proposed date for motion for                    counsel’s own time keeping records
                                  19   fees and costs; prepared the                    should have had in bringing this
                                       instant motion for fees and                     motion, the Court finds that the amount
                                  20
                                       costs, prepared reply to                        of time spent preparing Plaintiff’s
                                  21   Defendant’s opposition;                         motions for fees and costs is
                                       attended the hearing                            unreasonable and excessive. The
                                  22                                                   Court further reduces the time because
                                                                                       the Court has taken this matter under
                                  23                                                   submission without a hearing.
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  6
                                                      Task(s)                Hours    Hours                  Reasoning
                                   1                                        Claimed Approved
                                   2    Engaged in extensive and            5.2     0.5      Plaintiff seeks recovery for
                                        numerous written and verbal                          communications on 25 different dates.
                                   3    communications with Plaintiff                        Plaintiff’s failure to separate these
                                        Johnson regarding status                             tasks by date precludes the Court from
                                   4    during the entire course of this                     determining their reasonableness.
                                        protracted litigation                                Further, given both Plaintiff’s and his
                                   5
                                                                                             Counsel’s extensive ADA litigation
                                   6                                                         experience, the Court finds that the
                                                                                             number of hours spent on case updates,
                                   7                                                         without sufficient detail to tie those
                                                                                             updates to this case, is unreasonable
                                   8                                                         and excessive.
                                   9    Totals:                             25.3       6.1           Total Reduction: 19.2 hours
                                  10

                                  11             For the reasons outlined in the chart above, the Court reduces Plaintiff’s claimed hours by
                                  12   19.2 hours. Accordingly, Plaintiff’s approved hour total is 22.8 hours. This brings Plaintiff’s total
Northern District of California
 United States District Court




                                  13   fees to $5,705 (22.8 x $350 = $7,980, reduced by $2,275).
                                  14             Plaintiff seeks $149.25 in costs for $137.85 in filing fees and $11.40 in photocopying fees.
                                  15   ECF 34 at 6. Such costs are reasonable, and as a result, the Court awards Plaintiff $149.25 in
                                  16   costs.
                                  17       IV.      CONCLUSION
                                  18             For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN PART
                                  19   Plaintiff’s motion for attorney’s fess and costs. The Court AWARDS Plaintiff $5,705 in fees and
                                  20   $149.25 in costs.
                                  21             SO ORDERED.
                                  22

                                  23   Dated: February 21, 2019
                                  24

                                  25

                                  26                                                                  SUSAN VAN KEULEN
                                                                                                      United States Magistrate Judge
                                  27

                                  28
                                                                                           7
